Case 3:19-mc-80005-SK Document 8-2 Filed 03/26/19 Page 1 of 2




       Exhibit A
              Case 3:19-mc-80005-SK Document 8-2 Filed 03/26/19 Page 2 of 2




WHAT GIFT CAN WE GIVE TO JEHOVAH?
JESUS once said: "There Is more          "Honor Jehovah with your valu­      not to overlook giving our gift to
happiness In giving than there Is        able things." Our •valuable         Jehovah? The apostle Paul told
In receiving." (Acts 20:35) That         things· Include ou-r time, our      the Corinthians to ·set some­
basic truth applies to our rela­         talents, our strength, and our      thing aside" as a contribution.
tionship with Jehovah. Why so?           material assets. When we use        (1 Cor. 16:2) What can you do If
Jehovah has given us many                such resources to advance true      you want to get more Informa­
gifts that make us happy, but            worship, we are glvlng Jehovah      tion about the methods of do­
we can derive even greater hap­          a gift, and doing so brings us      nation that are available In your
piness by giving a gift to Jeho­         great happiness.                    area? Please see the box below.
vah. What gift can we give to               When It comes to our materi­
Jehovah? Proverbs 3:9 says:              al resources, what will help us




                                                An Easy Way
                                                to Make Online Donations


       EASY TO FIND                                                 EASY TO USE

                                                                Make a onetime donation,
                     Type donate.jw.org                         or set up a recurring donation to:
                     in a web browser
                                                                ■   Worldwide Work
                                                                •   Your Congregation


       II
                                                                ■   Regional Convention
                     On the JW Library® home page,              ■   Circuit Assembly
                     click on the "Donations" link



     Online donations cannot be made in all countries. However. Information on other ways to donate
     can be found on the donations web page. In some countries. a document on that page provides
     answers to frequently asked questions about donations.


             D
             I"\
                   Fr.., downloads of this
                   m,igazlne and othor
                                             � You can also rNd the
                                               New World Tmnslat/on
                                                                             Visit www.jw.org,
                                                                             or scan code
             '• ' l)Ubllcatlons aro            onllne
                   avallablo
